ONION, Presiding Judge,
concurring.
I concur in the overruling of the appellant’s motion for leave to file a motion for rehearing. I write only because of the dissenting opinion now advanced.
The instant case was disposed of by unanimous panel opinion in which the writer of the current dissenting opinion joined. Now the court en banc, after further consideration, has denied the motion to leave for file a motion for rehearing. The very thrust of appellant’s habeas corpus application in County Criminal Court No. 8 of Harris County was that his felony conviction for driving while intoxicated in the 263rd District Court for which he was placed on probation was being used as an erroneous basis by the Department of Public Safety as a “final conviction” for suspending his driver’s license. He contended he had already been improperly convicted of the misdemeanor offense of driving while license suspended in County Criminal Court No. 9 for which he had served jail time and paid a fine as a result of such “final conviction.” He sought to have the county court set aside the source of his problems with law enforcement personnel and to declare that a felony conviction for driving while intoxicated in which probation is granted is not a “final conviction” for purposes of suspending one’s driver’s license. The habeas county court so viewed his contention concerning the felony conviction and denied relief.
*305It is obvious that the dissent misreads the purpose of habeas corpus relief sought by appellant.
Miracle v. State, 604 S.W.2d 120 (Tex.Cr.App.1980), cited by the dissent, is no closer in point than from here to the midnight sun. The members of the bench and bar are invited to read both opinions and make their own observations. The citation of Miracle is an attempt to belittle this court and convince the casual reader that this writer has recently written on subject matter twice with different results, which is not true.
The instant appeal was properly disposed of by the panel opinion.